Case 1:18-cv-02054-LPS Document 70 Filed 02/12/20 Page 1 of 1 PageID #: 2017




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

 BIOGEN INTERNATIONAL GMBH,

                          Plaintiff,

            V.                                          C.A. No. 18-2054-LPS

 BANNER LIFE SCIENCES LLC,

                          Defendant.




            At Wilmington, this   \.f';.yof fu ~                , 2020, the Court, having considered

 Plaintiffs Unopposed Motion To Redact Portion Of January 17, 2020 Transcript (the "Motion"),

            IT IS HEREBY ORDERED that:

                     1.     the Motion is GRANTED; and

                     2.     any publicly available copies of the transcript of the January 17, 2020

 conference in the above-captioned case, including but not limited to the transcripts that are or

 will be available by remote electronic access, shall be redacted consistent with the highlighted

 portions of the transcript as set forth in Exhibit A to the Motion .




                                        Chief Judge




 {O l 533875;v l }
